Noetokt, J. —
This case i¡3 before us on plaintiff’s appeal from a judgment of the St. Louis court of appeals reversing the judgment of the circuit court of the city of St. Louis, and remanding the cause. The opinion of the court of appeals is reported in 12 Mo. App. 547, where all the questions raised before us in the briefs of counsel are fully considered. We are of the opinion that the conclusion reached is abundantly sustained by the reasons therein given, and deeming it- unnecessary to go over the same ground and repeat here, the judgment is affirmed.
All concur.